EXHIBIT 10.6

AGREEMENT TO ENTER INTO ASSIGNMENT AGREEMENT

AND SUBLEASE AGREEMENT

THIS AGREEMENT TO ENTER INTO ASSIGNMENT AGREEMENT AND SUBLEASE AGREEMENT
(“Agreement”) is made and entered into as of the 1st day of April, 2007 (the
“Effective Date”) by and between SAFLINK CORPORATION, a Delaware corporation
(“Saflink”), and MANTIS TECHNOLOGY GROUP, INC., a Washington corporation
(“MTGI”).

RECITALS

A. Saflink and Mastro Willows II, LLC (“Landlord”) are parties to that certain
Lease Agreement, dated November 21, 2005 (the “Lease”), respecting approximately
19,456 rentable square feet of space (the “Premises”) in the building commonly
known as 124 Willows Building B, with a street address of 12413 Willows Road NE,
Kirkland, WA 98034 (the “Building”).

B. Saflink desires to assign its rights and obligations as tenant under the
Lease to MTGI, and MTGI desires to accept such assignment.

C. Concurrently with such assignment, Saflink desires to sublease from MTGI, and
MTGI desires to sublease to Saflink, a portion of the Premises, consisting of
approximately 4,973 rentable square feet in the location and configuration shown
in white on the floor plan attached hereto as Exhibit “A” (the “Subleased
Premises”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto agree as follows:

1. Assignment of Lease. Subject to the terms and conditions hereof, concurrently
with the execution of this Agreement, Saflink shall assign all of its rights and
obligations as tenant under the Lease to MTGI and MTGI shall assume all the
rights and obligations of Saflink as tenant under the Lease. The form of
assignment agreement (the “Assignment Agreement”) to be executed by the parties
to effect such assignment is attached hereto as Exhibit “B” and shall be
executed currently with the execution of this Agreement.

2. Sublease. Subject to the terms and conditions hereof, concurrently with the
execution of this Agreement and the Assignment Agreement, MTGI shall sublease to
Saflink, and Saflink shall sublease from MTGI, the Subleased Premises. The form
of sublease agreement (the “Sublease Agreement”) to be executed by the parties
to effect such sublease is attached hereto as Exhibit “C” and shall be executed
concurrently with the execution of this Agreement and the Assignment Agreement.

3. Bill of Sale. Subject to the terms and conditions hereof, concurrently with
the execution of this Agreement, the Assignment Agreement and the Sublease
Agreement, Saflink shall assign, transfer and convey to MTGI for its use and
benefit, all right, title and interest in and to the furniture listed on
Schedule 1 to Exhibit “D” attached hereto. The form of bill of sale (the “Bill
of Sale”) to be executed by Saflink to effect such transfer is attached hereto
as Exhibit

 

1



--------------------------------------------------------------------------------

“D” and shall be executed concurrently with the execution of this Agreement, the
Assignment Agreement and the Sublease Agreement.

4. Security Deposit.

(a) Saflink Security Deposit: The parties acknowledge and agree that as of the
Effective Date, Landlord holds a cash security deposit from Saflink in the
amount of One Hundred Forty-Eight Thousand Three Hundred Fifty-Two Dollars
($148,352) (the “Saflink Security Deposit”). By executing the consent on the
signature page below (the “Consent”), Landlord hereby agrees to return the
Saflink Security Deposit to Saflink within five (5) days after the Effective
Date.

(b) MTGI Security Deposit. Upon execution of this Agreement, MTGI shall deliver
to Landlord a security deposit in the amount of One Hundred Forty-Eight Thousand
Three Hundred Fifty-Two Dollars ($148,352) (the “MTGI Security Deposit”). MTGI
and Landlord agree that Section 5 of the Lease shall apply to the handling of
the MTGI Security Deposit. Notwithstanding the foregoing, the parties agree that
in lieu of a cash deposit, MTGI may deliver the MTGI Security Deposit to
Landlord in the form of a clean and irrevocable stand by letter of credit issued
by and drawable upon a financial institution approved by Landlord.

5. Condition to Effectiveness. The parties’ obligations under this Agreement are
expressly conditioned on Landlord consenting to this Agreement, the Assignment
Agreement, the Sublease Agreement, and the terms of Section 4 above. By
executing the Consent, Landlord hereby consents to this Agreement, Assignment
Agreement and Sublease Agreement.

6. Mutual Cooperation. The parties hereto covenant and agree to cooperate with
each other in any and all matters necessary to effectuate the provisions of this
Agreement.

7. Assignment. Except as otherwise expressly provided herein, neither party
shall assign this Agreement in whole or in part, voluntarily or involuntarily,
or any rights hereunder without first obtaining the other party’s written
consent, which consent shall not be unreasonably withheld.

8. Commissions. MTGI has agreed to pay a brokerage commission to Office Lease
(“MTGI’s Broker”) in connection with the Assignment Agreement, which commission
is MTGI’s responsibility pursuant to a separate agreement between MGTI and
MTGI’s Broker. Saflink has agreed to pay a brokerage commission to The Staubach
Company (“Saflink’s Broker”) in connection with the Assignment Agreement, which
commission is Saflink’s responsibility pursuant to a separate agreement between
Saflink and Saflink’s Broker. MTGI and Saflink hereby represent and warrant each
to the other that they have not employed any agents, brokers or other such
parties in connection with the transactions contemplated by this Agreement other
than MTGI’s Broker and Saflink’s Broker, and each agrees that they shall hold
the other harmless from and against any and all claims of all other agents,
brokers or other such parties claiming by, through or under the respective
indemnifying party.

9. Attorneys’ Fees. In the event of any controversy, claim, or dispute between
the parties hereto arising out of or relating to this Agreement or the breach
thereof, the prevailing party shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum as

 

2



--------------------------------------------------------------------------------

and for attorneys’ fees and costs in such litigation or arbitration proceeding
which shall be determined by the court in such litigation or by the arbitrator
in any arbitration proceeding. “Prevailing party” within the meaning of this
paragraph shall include, without limitation, a party who brings an action or
arbitration proceeding against the other party after the other party’s breach or
default, including any appeal and enforcement of judgment, if such action is
settled or dismissed upon the payment by the other party of the sums allegedly
due or performance of the covenants allegedly breached, or the plaintiff obtains
substantially the relief sought by it in the action or arbitration proceeding.
The attorneys’ fees and costs recoverable by the prevailing party hereunder
shall include, without limitation, those incurred to defend or prosecute any
appeal, and/or to enforce any resulting judgment.

10. Governing Law. This Agreement shall be interpreted and governed by the laws
of the State of Washington.

11. Prior Agreements. This Agreement, together with the Exhibits, contains the
entire understanding of the parties hereto with respect to the subject matter
hereof, and no prior or other contemporaneous written or oral agreement or
understanding pertaining to any such matter shall not be effective for any
purpose.

12. Modification of Agreement. No provision of this Agreement may be amended or
added to except by an agreement in writing signed by the parties hereto or their
respective successors in interest.

13. Construction of Agreement. The language and all parts of this Agreement
shall be in all instances construed simply according to its fair meaning and not
strictly for or against either of the parties hereto. Headings at the beginning
of sections and subsections of this Agreement are solely for the convenience of
the parties and are not a part of this Agreement.

14. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon both of the parties hereto, and their respective heirs,
executors, administrators, successors and assigns.

15. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be validly given, made or served, if in writing and delivered personally or sent
by United States certified or registered mail, postage prepaid, return receipt
requested:

If to Saflink:

Saflink Corporation

Attn: Mr. Jeff Dick

12413 Willows Road NE, Ste. 300

Kirkland, WA 98034

 

3



--------------------------------------------------------------------------------

If to MTGI:

Mantis Technology Group, Inc.

Attn: _________________

12413 Willows Road NE, Ste. 300

Kirkland, WA 98034

or to such other addresses as any party hereto may, from time to time, designate
in writing delivered in a like manner.

16. Incorporation. The recitals set forth herein and all exhibits identified
herein and attached hereto are incorporated herein by their reference.

17. Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall be in full force and
effect.

18. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not be deemed a continuing waiver or waiver
of any subsequent breach of any provision of this Agreement, whether of a like
nature or otherwise.

19. Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed to be an original, but all of which together shall constitute a
single agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

SAFLINK CORPORATION, a Delaware corporation By:     Name:     Title:    

 

MANTIS TECHNOLOGY GROUP, INC., a Washington corporation By:     Name:     Title:
   

CONSENT:

Landlord hereby acknowledges and consents to this Agreement, the Assignment
Agreement and the Sublease Agreement. Landlord agrees that it shall be bound by
the provisions of Section 4 of this Agreement regarding the Saflink Security
Deposit and the MTGI Security Deposit and that no additional consent is required
from Landlord to authorize the transactions contemplated by this Agreement.

 

MASTRO WILLOWS II, LLC By:     Name:     Title:    

 

5



--------------------------------------------------------------------------------

EXHIBIT A

SUBLEASED PREMISES

[see attached]

 

1



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AGREEMENT

[see attached]

 

1



--------------------------------------------------------------------------------

EXHIBIT C

SUBLEASE AGREEMENT

[see attached]

 

1



--------------------------------------------------------------------------------

EXHIBIT D

BILL OF SALE

[see attached]

 

1



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT D

LIST OF FURNITURE

[see attached]

 

1



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is entered into as of
April 1, 2007 (the “Effective Date”) by and between SAFLINK CORPORATION, a
Delaware corporation (“Assignor”) and MANTIS TECHNOLOGY GROUP, INC., a
Washington corporation (“Assignee”), and with reference to the following facts:

Recitals. Mastro Willows II, LLC, as “Landlord”, and Assignor, as “Tenant”, are
parties to that certain Lease Agreement, dated November 21, 2005 (the “Lease”),
for those certain premises consisting of 19,456 rentable square feet (the
“Premises”), located in the building commonly known as 124 Willows Building B,
with a street address of 12413 Willows Road NE, Kirkland, WA 98034, as more
particularly described in the Lease. Assignor and Assignee wish hereby to
accomplish the assignment to Assignee of all of Assignor’s right, title and
interest in and to the Lease and the Premises, and Assignee’s assumption of such
right, title and interest and its agreement to perform the responsibilities of
Assignor arising under the Lease.

IN CONSIDERATION of the premises and mutual covenants set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the parties, Assignor and Assignee hereby agree as follows:

 

1. Assignment by Assignor.

1.1 Assignment. Assignor hereby assigns, transfers, conveys and delivers to
Assignee all of Assignor’s right, title and interest in and to the Lease, as the
“Tenant” described therein, and in and to the leasehold and the Premises
(collectively, the “Leasehold”).

1.2 Assignor’s Responsibilities. Assignor shall protect, indemnify, defend and
hold Assignee and its affiliates, and their respective officers, directors,
shareholders, legal representatives, successors and assigns, and each of them,
free and harmless from and against any and all debts, liabilities, obligations,
losses, damages, costs or expenses (including, but not limited to attorneys’
fees), and settlements in respect thereof (each, a “Loss” and collectively,
“Losses”), accruing or based upon or arising out of the Lease, the Leasehold or
the occupancy or use of the Premises, if and to the extent that such Loss arose
prior to the Effective Date or with respect to periods of time prior to, or
events occurring before, the Effective Date. Assignee may use the security
deposit, paid by Assignor, under the Sublease Agreement to compensate Assignee
for any loss as defined in this section.

 

2. Assumption by Assignee

2.1 Assumption. Consistent with the other terms and conditions of this
Agreement, Assignee hereby assumes from and after the Effective Date all of the
obligations and duties of Assignor as the “Tenant” described in and arising
under the Lease.

2.2 Assignee’s Responsibilities. Subject to Section 1.2 (Assignor’s
Responsibilities), Assignee shall protect, indemnify, defend and hold Assignor
and its affiliates, and their respective officers, directors, shareholders,
legal representatives, successors and assigns, and each of them, free and
harmless from and against any and all Losses accruing or based upon or



--------------------------------------------------------------------------------

arising out of the Lease, the Leasehold or the occupancy or use of the Premises,
if and to the extent that such Loss arose on or after the Effective Date or with
respect to periods of time on or after, or events occurring on or after, the
Effective Date.

 

3. Specific Agreements.

3.1 Payment and Performance. Without limiting the generality of or any specific
provision of the Lease, from and after the Effective Date, Assignee shall pay to
Landlord the rents and other amounts as they come due in accordance with the
terms and conditions of the Lease, and shall comply with and perform all of the
obligations of the Tenant arising under the terms and conditions of the Lease.

3.2 No Other Waiver. Nothing in this Agreement shall be construed to be a waiver
of Assignor’s or Assignee’s obligations, pursuant to the terms and conditions of
the Lease, to obtain Landlord’s written consent to any further transfer,
hypothecation or assignment of the Lease or any further subletting of the
Premises.

3.3 Address for Notice. The Lease is hereby amended to provide as follows: The
address of the “Tenant” for the purposes of notices under the Lease and this
Agreement shall be, until changed by notice to Landlord by Assignee, as follows:

Mantis Technology Group, Inc.

12413 Willows Road NE, Ste. 300

Kirkland, WA 98034

Attention: ________________

 

4. Effectiveness. This Agreement shall be effective as to each of the
signatories hereto as of the Effective Date if and only if this Agreement shall
have been executed by all parties identified below.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

“Assignor”     “Assignee” SAFLINK CORPORATION,     MANTIS TECHNOLOGY GROUP, INC.
a Delaware corporation     a Washington corporation By:         By:     Name:  
      Name:     Its:         Its:    

 

2



--------------------------------------------------------------------------------

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (“Sublease”) is made and entered into as of April 1,
2007 (“Effective Date”), between MANTIS TECHNOLOGY GROUP, INC., a Washington
corporation (“MTGI” or “Sublessor”), and SAFLINK CORPORATION, a Delaware
corporation (“Saflink” or “Sublessee”).

W I T N E S S E T H:

WHEREAS, Saflink, as tenant, and Mastro Willows II, LLC, as landlord (“Landlord”
or “Master Landlord”) entered into that certain Lease Agreement, dated
November 21, 2005 (the “Lease” or the “Master “Lease”), with respect to
approximately 19,456 rentable square feet of space (the “Premises”) in the
building commonly known as 124 Willows Building B, with a street address of
12413 Willows Road NE, Kirkland, WA 98034 (the “Building”) located on the real
property more particularly described in the Master Lease; and

WHEREAS, concurrently with execution of this Sublease, Saflink, as assignor, and
MTGI, as assignee, are entering into an assignment agreement (the “Assignment
Agreement”), pursuant to which Saflink is assigning its rights and obligations
as tenant under the Lease to MTGI and MTGI is assuming Saflink’s rights and
obligations as tenant under the Lease;

WHEREAS, concurrently with execution of the Assignment Agreement, Saflink and
MTGI desire to enter into this Sublease, pursuant to which Saflink desires to
sublease from MTGI, and MTGI desires to sublease to Saflink, approximately 4,973
square feet of space of the Premises in the location and configuration depicted
in white on the floor plan attached hereto as Exhibit “A” (the “Subleased
Premises”).

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein set forth, and for other good and valuable consideration, the
receipt and sufficiency of which the parties hereby acknowledge, for all
purposes, Sublessor and Sublessee hereby agree as follows:

ARTICLE 1

MASTER LEASE

1.1 Sublease Subject to Master Lease. This Sublease is subject and subordinate
to the Master Lease.

1.2 Compliance with Master Lease.

A. Sublessee hereby covenants and agrees to comply with and perform all
obligations of Sublessor under the Master Lease to the extent pertaining to the
Subleased Premises. Sublessee agrees that whenever the consent of Master
Landlord is required under the terms of the Master Lease with respect to any
action, Sublessee shall obtain the consent of Sublessor and of Master Landlord
prior to taking such action.



--------------------------------------------------------------------------------

B. In the event of termination of the Master Lease or reentry or dispossession
of Sublessor by Master Landlord under the Master Lease, Master Landlord may, at
its option, take over all of the right, title and interest of Sublessor, as
sublessor under this Sublease, and in such event Sublessee shall, at Master
Landlord’s option, attorn to Master Landlord pursuant to the then executory
provisions of this Sublease.

C. Sublessee agrees that, during the Sublease Term, it will not take or fail to
take any action upon or with reference to the Subleased Premises that would
cause Sublessor to be or become in default under the Master Lease. Sublessee
agrees to use the Subleased Premises solely for the uses set forth in the Master
Lease, subject to and in accordance with the provisions of the Master Lease.

1.3 Services. Sublessee hereby acknowledges and agrees that the only services,
amenities and rights to which Sublessee is entitled under this Sublease are
those to which Sublessor is entitled under the Master Lease with respect to the
Subleased Premises (subject to all the provisions, restrictions and conditions
imposed under the Master Lease). Sublessor shall in no event be liable to
Sublessee for Master Landlord’s failure to provide any such services, amenities
and rights. Notwithstanding the fact that the phone system servicing the
Premises and Subleased Premises (the “Phone System”) is being transferred from
Sublessee to Sublessor pursuant to that certain bill of sale (“Bill of Sale”)
being executed concurrently with this Sublease, Sublessor agrees to provide
Sublessee with full use of and access to the Phone System during the Sublease
Term (defined in Section 3.1 below).

1.4 Exercise of Rights and Remedies Under Master Lease.

1.4.1 If Master Landlord shall default in the performance of any of its
obligations under the Master Lease, Sublessor shall, upon the written request of
Sublessee, use its diligent and best efforts to enforce the Master Lease and
obtain Master Landlord’s compliance with its obligations thereunder.

1.4.2 Sublessor shall (i) pay, when and as due, all rent and other charges
payable by Sublessor to Master Landlord under the Master Lease, and (ii) perform
all other obligations of Sublessor as the tenant under the Master Lease.
Sublessor agrees that it will not amend the Master Lease to increase the
obligations of or to decrease the rights of or services to, Sublessee, nor
voluntarily terminate the Master Lease with respect to the Subleased Premises,
except upon prior written notice to and consent of Sublessee, which consent
shall not be unreasonably withheld. Notwithstanding anything to the contrary
contained in this Sublease, if this Sublease terminates due to a default of
Sublessor under the Master Lease (not caused by Sublessee), then Sublessor shall
indemnify, protect, defend with counsel reasonably acceptable to Sublessee and
hold Sublessee harmless from and against any and all claims, liabilities,
judgments, causes of action, damages, costs and expenses (including reasonable
attorneys’ and experts’ fees) caused by or arising in connection with
Sublessor’s default and resulting termination of this Sublease.

1.5 Sublessee’s Maintenance. Sublessee shall at all times use and occupy the
interior of the Subleased Premises in a manner than keeps the Subleased Premises
in good and safe order, condition and repair. Sublessee shall not cause or
permit the destruction, defacement,

 

2



--------------------------------------------------------------------------------

damaging, impairing or removing of any part of the Subleased Premises or the
facilities, equipment, or appurtenances on or within the Subleased Premises.

ARTICLE 2

DEMISE AND DESCRIPTION

2.1 Demise of Subleased Premises. Subject to and upon the terms and conditions
set forth herein, Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, for the term herein set forth, all of Sublessor’s
right, title and interest in and to the use and occupancy of the Subleased
Premises arising under the Master Lease.

2.2 Common Areas. Sublessee and its employees shall have the right to use in
common with Sublessor and its employees the server room, which is depicted on
Exhibit “A”. In addition, Sublessee, its employees and invitees shall have the
right to use in common with Sublessor, its employees and invitees the lunch room
and common area/restrooms, which areas are depicted on Exhibit “A”.

2.3 Condition of the Subleased Premises. Sublessee acknowledges and agrees that
neither Master Landlord or Sublessor shall have any obligation to pay for or
provide any improvements in or to the Subleased Premises. Sublessee acknowledges
and agrees that it has inspected the Subleased Premises and agrees to accept
same in its present condition, “AS IS” and “WITH ALL FAULTS.” Sublessee shall
not make any alterations, additions, improvements or installations in the
Subleased Premises without the prior written consent of Sublessor and Master
Landlord and in accordance with the provisions of Section 12 of the Master
Lease. In addition, Sublessee must comply with all other applicable provisions
of the Master Lease prior to taking any such actions.

ARTICLE 3

TERM; SURRENDER OF POSSESSION

3.1 Term. Unless the Master Lease is terminated sooner pursuant to the terms
thereof, the term of this Sublease (“Sublease Term”) shall be for the period
commencing on April 1, 2007 (the “Commencement Date”) and ending on March 31,
2008 (the “Expiration Date”).

3.2 Surrender of the Subleased Premises. At the termination of this Sublease, by
lapse of time or otherwise, Sublessee shall deliver up the Subleased Premises to
Sublessor in the same condition as existed on the Commencement Date, ordinary
wear and tear excepted. Sublessee shall not be required to remove any
alterations, improvements or fixtures within the Subleased Premises which
existed as of the Commencement Date. Upon such termination of this Sublease,
Sublessor shall have the right to re-enter and resume possession of the
Subleased Premises.

3.3 Holding Over. In the event of holding over by Sublessee after expiration or
termination of this Sublease without the prior written consent of Sublessor,
Sublessee will pay

 

3



--------------------------------------------------------------------------------

Sublessor 125% of any rent that Sublessor must pay the Landlord under the Master
Lease as a result of Sublessee’s holdover with respect to Subleased Premises.

ARTICLE 4

RENT; SECURITY DEPOSIT

4.1 Rent. Sublessor is accepting the personal property described in that certain
Bill of Sale being executed by the parties concurrently with this Sublease in
lieu of rent (including any base rent and additional rent) under this sublease.

4.2 Security Deposit. Within ten (10) days after execution of this Sublease,
Sublessee shall provide Sublessor a security deposit (“Security Deposit”) in the
amount of Seventy-Five Thousand Dollars ($75,000). The Security Deposit shall be
held by Sublessor without liability for interest and as security for the
performance by Sublessee of Sublessee’s covenants and obligations under this
Sublease. Upon the occurrence of a default that is not cured within the
applicable notice and grace period, Sublessor may, without prejudice to any
other remedy, use such deposit to the extent necessary to make good any damage,
injury, expense or liability caused to Sublessor by such event of default of
Sublessee. Sublessor may use the Security Deposit to compensate Sublessor for
any loss under Section 1.2 of the Assignment and Assumption Agreement. Following
any such application of the Security Deposit, Sublessee shall pay to Sublessor
within fifteen (15) days after demand the amount so applied in order to restore
the Security Deposit to its original amount. The remaining balance of the
Security Deposit shall be returned by Sublessor to Sublessee within fifteen
(15) days after the end of the Sublease Term.

ARTICLE 5

QUIET ENJOYMENT

5.1 Sublessee shall peaceably and quietly hold and enjoy the Subleased Premises
against Sublessor and all persons claiming by, through or under Sublessor, for
the term herein described, subject to the provisions and conditions of this
Sublease and of the Master Lease.

ARTICLE 6

ASSIGNMENT AND SUBLETTING

6.1 No Subleasing or Assignment. Subject to the terms of Section 19 of the
Master Lease, Sublessee shall not, without the prior written consent of
Sublessor and Master Landlord, assign, transfer, mortgage, pledge, hypothecate
or encumber this Sublease or any interest herein or sublet the Subleased
Premises or any part thereof.

ARTICLE 7

INDEMNIFICATION AND EXCULPATION

7.1 Sublessee’s Indemnity. Sublessee shall indemnify Sublessor for and hold
Sublessor harmless from and against all costs, expenses (including reasonable
attorneys’ fees),

 

4



--------------------------------------------------------------------------------

fines, suits, claims, demands, liabilities and actions which Sublessor may
incur, or for which Sublessor may be liable to Master Landlord, resulting from
any breach, violation or nonperformance of any covenant or duty of Sublessee
hereunder or from the negligence or intentional misconduct of Sublessee or
Sublessee’s employees, agents, contractors, licensees and invitees.

7.2 Sublessor’s Indemnity. Sublessor shall indemnify Sublessee for and hold
Sublessee harmless from and against all costs, expenses (including reasonable
attorneys’ fees), fines, suits, claims, demands, liabilities and actions which
Sublessee may incur, or for which Sublessee may be liable to Master Landlord,
resulting from any breach, violation or nonperformance of any covenant or duty
of Sublessor hereunder or under the Master Lease or from the negligence or
intentional misconduct of Sublessor or Sublessor’s employees, agents,
contractors, licensees and invitees.

7.3 Insurance Requirement. Sublessee shall maintain at all times during the
Sublease Term commercial general public liability insurance, including personal
injury and property damages, with contractual liability endorsement, of at least
Five Hundred Thousand Dollars ($500,000.00) for property damage, One Million
Dollars ($1,000,000.00) per occurrence and One Million Dollars ($1,000,000) in
the aggregate for personal injuries or deaths of persons occurring in or about
the Subleased Premises, or such higher amount as may be required by law or
ordinance. Sublessee shall also maintain property insurance on an all-risk
extended coverage basis covering any leasehold improvements installed pursuant
to this Sublease and Sublessee’s property within the Subleased Premises,
including furniture, equipment, trade fixtures, and other personal property.
Sublessee shall provide Sublessor with a certificate of Sublessee’s insurance
prior to Sublessee’s occupancy of the Subleased Premises, and shall upon
Sublessor’s request make a copy of Sublessee’s insurance policies available to
Sublessor for its review to confirm the required coverages. Sublessor and Master
Landlord shall be named as additional insureds on Sublessee’s liability policy.

7.4 Release of Claims and Waiver of Subrogation. SUBLESSOR AND SUBLESSEE AGREE
TO RELEASE EACH OTHER FROM AND AGAINST ANY AND ALL LOSS OF OR DAMAGE TO PROPERTY
ARISING OUT OF OR INCIDENT TO ANY PERIL REQUIRED BY THEM TO BE INSURED AGAINST
BY THE MASTER LEASE AND/OR THE SUBLEASE. THE EFFECT OF SUCH RELEASE IS NOT
LIMITED TO THE AMOUNT OF INSURANCE ACTUALLY CARRIED OR REQUIRED TO BE CARRIED,
TO THE ACTUAL PROCEEDS RECEIVED AFTER A LOSS OR TO ANY DEDUCTIBLES APPLICABLE
THERETO. EACH PARTY SHALL HAVE THE INSURANCE COMPANY THAT ISSUES PROPERTY
COVERAGE WAIVE ANY RIGHTS OF SUBROGATION AND SHALL HAVE THE INSURANCE COMPANY
INCLUDE AN ENDORSEMENT ACKNOWLEDGING THIS WAIVER, IF NECESSARY. ANY COST
ASSOCIATED WITH OBTAINING SUCH A WAIVER FROM EACH PARTY’S INSURANCE COMPANY
SHALL BE BORNE BY THAT PARTY. EITHER PARTY’S FAILURE TO CARRY THE REQUIRED
INSURANCE SHALL NOT INVALIDATE THIS WAIVER.

 

5



--------------------------------------------------------------------------------

ARTICLE 8

DEFAULTS AND REMEDIES

8.1 Default by Sublessee. The following events shall constitute a default by
Sublessee under this Sublease:

a. Sublessee fails to comply with or observe any provision of this Sublease and
such failure continues for thirty (30) days after delivery to Sublessee of
written notice thereof (or such longer period as is reasonably necessary to
remedy such default, provided that Sublessee commences the remedy within such
thirty (30) day period and continuously and diligently pursues such remedy until
such default is cured);

b. The abandonment of the Premises by Sublessee;

c. Sublessee makes a general assignment for the benefit of its creditors; or if
this Sublease is rejected (i) by a bankruptcy trustee for Sublessee, (ii) by
Sublesssee as debtor in possession, or (iii) by failure of Sublessee as a
bankrupt debtor to act timely in assuming or rejecting this Sublease.

8.2 Remedies of Sublessor. In case of a default hereunder by Sublessee, in
addition to all other rights of Sublessor hereunder or available to Sublessor at
law or equity, Sublessor shall have all the rights against Sublessee as would be
available to Master Landlord against Sublessor under the Master Lease if such
breach were by Sublessor thereunder.

ARTICLE 9

MISCELLANEOUS

9.1 Signage. Sublessor and Master Landlord approve Sublessee’s parking lot
signage that is in existence as of the Commencement Date. Sublessee, at
Sublessee’s expense, shall remove all of Sublessee’s other signage at the
Premises prior to the Commencement Date.

9.2 Parking. Sublessee shall be entitled to three (3) undesignated parking
spaces per 1,000 rentable square feet at no cost pursuant to the Parking Rider
of the Master Lease.

9.3 Amendment. No amendment, modification or alteration of the terms hereof
shall be binding unless the same shall be in writing, dated subsequent to the
date hereof and duly executed by the parties hereto.

9.4 Headings; Interpretation. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Sublease. Whenever the context of this Sublease requires, words used in the
singular shall be construed to include the plural and vice versa and pronouns of
whatsoever gender shall be deemed to include and designate the masculine,
feminine or neuter gender.

9.5 Counterparts. For the convenience of the parties, any number of counterparts
of this Sublease may be executed by one or more parties hereto and each such
executed counterpart shall be, and shall be deemed to be, an original
instrument.

 

6



--------------------------------------------------------------------------------

9.6 Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be validly given, made or served, if in writing and delivered personally or sent
by United States certified or registered mail, postage prepaid, return receipt
requested:

 

If to Sublessor:

      Mantis Technology Group, Inc.       12413 Willows Road NE, Ste. 300      
Kirkland, WA 98034       Attention:________________

If to Sublessee:

      Saflink Corporation       12413 Willows Road NE, Ste. 300       Kirkland,
WA 98034       Attention: Mr. Jeff Dick

or to such other addresses as any party hereto may, from time to time, designate
in writing delivered in a like manner.

9.7 Successors and Assigns. This Sublease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns in
accordance with the terms of this Sublease.

9.8 Applicable Law. This shall be construed according to the laws of the State
of Washington.

9.9 Entire Agreement. The terms and provisions of all Schedules and Exhibits
described herein and attached hereto are hereby made a part hereof for all
purposes. This Sublease constitutes the entire agreement of the parties with
respect to the subject matter hereof, and all prior correspondence, memoranda,
agreements or understandings (written or oral) with respect hereto are merged
into and superseded by this Sublease.

9.10 Severability. If any term or provision of this Sublease, or the application
thereof to any person or circumstance, shall to any extent be invalid or
unenforceable, the remainder of this Sublease, or the application of such
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each provision of this
Sublease shall be valid and shall be enforceable to the extent permitted by law.

9.11 Master Landlord’s Consent Required. The parties acknowledge that, pursuant
to the provisions of the Master Lease, Sublessor is required to obtain Master
Landlord’s written consent to this Sublease and that Master Landlord has granted
its consent to this Sublease (and to the Assignment Agreement) in that certain
Agreement to Enter Into Assignment Agreement and Sublease Agreement being
entered into between the parties concurrently with this Sublease.

9.12 Exhibits. The Exhibits attached hereto are incorporated into and made a
part of this Sublease for all purposes.

[Signatures on following page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Sublessor and Sublessee have executed this
Sublease on the dates set forth below to be effective as of the Effective Date.

 

SUBLESSOR: MANTIS TECHNOLOGY GROUP, INC., a Washington corporation By:     Name:
    Title:    

 

SUBLESSEE: SAFLINK CORPORATION, a Delaware corporation By:     Name:     Title:
   

Exhibits:

Exhibit “A” – Subleased Premises

 

8



--------------------------------------------------------------------------------

Exhibit “A”

Subleased Premises

[see attached]

 

1



--------------------------------------------------------------------------------

BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is made, executed and delivered by SAFLINK
CORPORATION, a Delaware corporation (hereinafter referred to as “Seller”), to
MANTIS TECHNOLOGY GROUP, INC., a Washington corporation (hereinafter referred to
as “Buyer”), as of April 1, 2007. The transfer of the Assets (defined below) is
subject to the terms and conditions of this Bill of Sale.

1. Sale: For valuable consideration, receipt of which is hereby acknowledged,
and in consideration of the hereinafter mutual promises, Seller hereby assigns,
transfers and conveys to Buyer, its successors and assigns for its and their use
and benefit, all right, title and interest in and to the equipment and furniture
listed on Exhibit A attached hereto and incorporated herein by this reference
(the “Assets”), and Buyer hereby accepts the Assets.

2. Warranty: Seller warrants that it owns and sells and transfers to Buyer the
Assets free and clear of all liens and encumbrances, and Seller will warrant and
defend Buyer against any adverse claim thereto. With the exception of such title
warranty, the Assets are transferred to Buyer without any representation or
warranty, whether express or implied, and are being transferred by Buyer on an
“as-is”, “where-is”, and “with-all-fault” basis. Buyer acknowledges that it has
had a full and complete opportunity to inspect the Assets, and fully and
unconditionally accepts such Assets in their current used condition. Seller
hereby expressly disclaims all warranties, including but not limited to, as to
merchantability and/or fitness of a particular purpose, whether as to the
physical condition, value or utility of the Assets.

3. Location of Assets: It is hereby acknowledged by the parties hereto that the
Assets are currently located in the premises located at 124 Willows Building B,
12413 Willows Road NE, Suite 300, Kirkland, WA 98034.

4. Tax: Buyer shall be responsible for payment of any applicable sales tax
resulting from this transaction.

5. General: This Bill of Sale shall be governed by and construed under the laws
of the State of Washington. This Bill of Sale shall bind Seller and its
successors and assigns and shall inure to the benefit of Buyer and its
successors and assigns. This Bill of Sale contains the entire agreement between
the parties as to the subject matter hereof, and shall supersede in its entirety
all prior discussions, correspondence or agreements whatsoever regarding such
subject matter.

IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale as of the
date set forth above.

 

BUYER:     SELLER: MANTIS TECHNOLOGY GROUP, INC.     SAFLINK CORPORATION, a
Delaware corporation     a Washington corporation By:         By:     Its:      
  Its:     Date:         Date:    



--------------------------------------------------------------------------------

EXHIBIT A

[to be attached]